Citation Nr: 1752046	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-36 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1969 in the United States Navy.  He died in July 2003.  The appellant has been found to be his surviving spouse.  See November 2013 Administrative Decision.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in June 2015 where it was remanded for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, the Board finds a remand is necessary for an addendum opinion.  The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim for service connection for cause of the Veteran's death.  

The Veteran died in July 2003.  On his death certificate, the immediate cause of death was a self-inflicted gunshot wound to the head.  The appellant contends that the Veteran's death by suicide was caused by an acquired psychiatric disability related to his military service.  
The record contains an October 2014 opinion from a private psychologist who diagnosed the Veteran's psychiatric condition as posttraumatic stress disorder (PTSD).  But as the private opinion omitted discussion of the Veteran's normal psychiatric evaluation at separation, the Board observed that the opinion was based on an incomplete history.  As such, in June 2015, the Board remanded the matter for additional development.  

The record reflects a November 2016 medical opinion from a VA clinical psychologist that found it was less likely that the Veteran experienced PTSD traceable to any in-service event.  The VA psychologist explained that there was no documentation of a formal PTSD diagnosis and mental health professionals that treated the Veteran diagnosed him for alcohol related problems.  Indeed, records reflect a diagnosis of alcohol abuse or alcohol dependence as early as September 1977. 

In June 2017, the appellant submitted an addendum opinion from the same psychologist who rendered the 2014 opinion.  Citing to a review of "the Veteran's c-file in entirety", the psychologist changed her original diagnosis of PTSD to "unspecified anxiety disorder and unspecified depressive disorder with PTSD symptoms" and opined that the above identified psychiatric conditions began during the Veteran's service and continued until his death in July 2003.  But, it is unclear whether the private psychologist based her opinion on a review of the complete records.  The appellant's brief states that the addendum opinion was based on the "review of the Veteran's medical history, excluding Buffalo VAMC records which could not be obtained and are not located in the file." See June 2017 Appellant's Brief.  

In fact, the record does show that Buffalo VAMC records were obtained by the RO, in compliance with the Board's 2015 remand, documenting treatment from 1977 through 2003.

Given the foregoing, the Board finds that an addendum opinion from the 2016 VA psychologist is needed to address the change in diagnosis by the private psychologist as the VA examiner's opinion only addresses the Veteran's PTSD.  Further, the VA examiner should address the Veteran's service treatment records and Buffalo VAMC records.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file and a copy of this remand to the November 2016 VA examiner (licensed clinical psychologist or an appropriate medical professional) to provide an addendum opinion for service connection for an acquired psychiatric disorder (other than PTSD).  
If the 2016 examiner is not available, the request may be referred to another, equally qualified medical professional.  The claims file must be made available and reviewed by the examiner.  A note that it was reviewed should be included in the opinion.  

The examiner is asked to identify each acquired psychiatric disorder to include unspecified anxiety disorder and unspecified depressive disorder with PTSD symptoms.  For each such psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is directly linked to the Veteran's time on active duty or had onset in service.  

The examiner should review and address the conflicting opinions of record, specifically medical opinion of October 2014 and addendum of June 2017.  

2. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for death pension and service connection for the cause of the Veteran's death. 
If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The appellant should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

